Citation Nr: 9928408	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a bilateral 
hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

The issue of entitlement to service connection for a 
bilateral hearing loss was originally denied by the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) in September 1985.  This rating action 
was upheld by the Board of Veterans' Appeals (Board) in 
August 1986.  The veteran made subsequent attempts to reopen 
his claim, which were denied by the RO.  In February 1989, 
the Board issued a decision which found that the evidence 
submitted was new and material; however, it was determined 
that this evidence did not alter the basis upon which the 
prior denials had been made.

This appeal arose from a November 1997 decision of the 
Montgomery, Alabama RO.  In July 1999, the veteran testified 
before a member of the Board at a video conference hearing.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
bilateral hearing loss disability in February 1989.

2.  Evidence submitted subsequent to the February 1989 
decision is relevant to and probative of the question of 
whether the appellant's currently diagnosed bilateral hearing 
loss is related to his period of service, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has been shown by competent evidence to 
suffer from a bilateral hearing loss which can be related to 
his period of service.

4.  The veteran's bilateral hearing loss had its onset during 
active duty.

5.  The veteran has not been shown by competent medical 
evidence to suffer from tinnitus which can be related to his 
period of service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for a bilateral hearing loss disability has been 
submitted.  38 U.S.C.A. §§ 5107(a), 7104(b) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (1998).

2.  The veteran has presented evidence of a well grounded 
claim for service connection for a bilateral hearing loss 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A bilateral hearing loss disability was incurred or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (1998).

4.  The veteran has not presented evidence of a well grounded 
claim for service connection for tinnitus.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1998).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

The evidence of record at the time that the Board reviewed 
this case in February 1989 will be briefly summarized.  The 
service medical records included the entrance examination 
performed in September 1943.  This showed that his hearing 
acuity was 15/15 bilaterally.  The separation examination 
conducted in December 1945 also showed that his hearing 
acuity was 15/15 bilaterally.

The veteran was afforded a private audiological examination 
in January 1985.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
65

65
LEFT
20
25
55

60

The veteran had stated as part of his claim for service 
connection that he had been buried in a foxhole after TNT was 
exploded by a German shell in July 1944.  He indicated that 
this was the source of his hearing loss.  In April 1985, he 
submitted statements from two service comrades who confirmed 
that this explosion had taken place.  A statement from J. A. 
Patterson, his former commander, contained the opinion that 
this explosion was likely to cause a hearing loss.  

The veteran was examined by VA in August 1985.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70

65
LEFT
25
25
60

60

In November 1985, the veteran submitted statements from 
former co-workers at Republic Steel.  They indicated that the 
veteran had had a hearing loss when he began to work at the 
steel plant in the late 1940's.  April 1988 statements from 
former service comrades each referred to the explosion that 
occurred in July 1944, burying the veteran in his foxhole.  
One statement from A.E. Lancaster indicated that while he had 
not witnessed the explosion, he was responsible for helping 
the company commander prepare reports on casualties and other 
incidents of combat.  While he could not recall all the 
details of the incident, he did recall its occurrence.

The veteran testified at a personal hearing in September 
1988.  He again referred to the TNT explosion in service and 
he stated that, despite the negative findings of the December 
1945 separation examination, he did have a hearing loss at 
the time of his discharge from service.  He also admitted 
that he was exposed to noise during his employment at 
Republic Steel.  At the time of this hearing, he submitted 
audiological reports from September 1975, August 1977 and 
November 1985, which all demonstrated bilateral defective 
hearing above 1,000 hertz.

The evidence submitted since the February 1989 Board denial 
included private medical records developed between 1990 and 
1994.  These showed a bilateral mild to moderate hearing loss 
in 1991, which had progressed to a moderate to moderately 
severe bilateral hearing loss by 1994.

In December 1997, the veteran's private physician submitted a 
statement in which it was noted that the veteran had first 
been seen on September 25, 1991.  The veteran had indicated 
that he had been exposed to aircraft and gun noise while in 
service.  He had also stated that he had been in a foxhole 
next to 250 pounds of TNT which was exploded by an enemy 
shell.  The Army records had not indicated a hearing loss at 
the time of his separation.  He had also been exposed to loud 
noises during his period of post-service employment at a 
steel plant.  In September 1994, he had a 45 percent hearing 
loss bilaterally, which was significantly worse than in 1991.  
The physician noted that it could not be said that his 
hearing loss was due solely to his military service; however, 
it was deemed to be very likely that noise exposure in 
service had at least damaged his hearing nerves, which had 
begun the progression of his hearing loss.  It was opined 
that his employment in the steel plant would have aggravated 
his hearing loss and made its progression faster.

The veteran testified at a video hearing before a member of 
the Board in July 1999.  He reiterated that he had been 
buried in a foxhole when TNT had been exploded by a German 
shell.  He stated that he had had bleeding from the ears, 
nose and mouth.  When he was sent to an aid station, he was 
told that there was really nothing they could do for him.  He 
stated that he had sat around for two or three days and that 
some of his hearing returned.  He reported that he had first 
been seen for his hearing loss in 1947.

According to Elkins v. West, 12 Vet. App. 209 (1999), in new 
and material cases, the Secretary must first determine 
whether new and material evidence has been submitted under 
38 C.F.R. § 3.156(a) (1998).  Second, if new and material 
evidence has been presented, the claim is reopened and the 
Secretary must then determine if the claim is well grounded 
based upon all the evidence of record.  Third, if the claim 
is well grounded, the Secretary may then proceed to evaluate 
the merits of the claim.

Initially, it is found that the evidence received after the 
February 1989 Board's denial of the claim, including the 
December 1997 statement from the veteran's treating 
physician, is clearly relevant to and probative of the 
question whether the veteran's current bilateral hearing loss 
disability is related to his period of service.  Taking this 
evidence as credible, for the sole purpose of the claim to 
reopen, it is found that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (1998).  When there is such evidence, "[t]his 
does not mean that the claim will always be allowed, just 
that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).

Since this claim has been reopened due to the presentation of 
new and material evidence, it must now be determined whether 
the claim is well grounded, based upon all the evidence of 
record.  In order to establish a well grounded claim for 
service connection, the following three elements must be 
satisfied:  1) the existence of a current disability; 2) the 
existence of a disease or injury in service, and 3) a 
relationship or nexus between the current disability and a 
disease contracted or an injury sustained in service.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In the instant case, the evidence does show the 
existence of a current disability, that is, a bilateral 
hearing loss disability.  Assuming the truthfulness of the 
veteran's statements for purposes of well groundedness, it 
also found that there is evidence of an injury in service.  
Finally, he has presented evidence of a link between his 
current hearing loss disability and the inservice injury.  
Therefore, it is found that he has presented evidence of a 
well grounded claim.

Given the above findings, the Board will proceed to the 
merits of the veteran's claim.  In the instant case, the 
evidence clearly supports the conclusion that the veteran 
engaged in combat with the enemy.  His DD-214 expressly 
indicates that he participated in several campaigns, to 
include the Normandy invasion and the Battle of the Bulge 
(noted in his records as Ardennes Rhineland).  Moreover, he 
was awarded the Combat Infantryman's Badge and his military 
specialty was scout.  Therefore, the Board accepts the 
veteran's allegations concerning his inservice exposure to 
loud noises, to include the July 1944 TNT explosion, aircraft 
and gunfire.  He clearly served under conditions consistent 
with the potential for exposure to loud noises.  Furthermore, 
he has submitted corroborating lay evidence that the 
explosion of the TNT occurred.  The Board has no reason to 
doubt the credibility of these statements.  "Because the law 
specifically provides that service connection may be proven 
by satisfactory lay evidence, without the support of official 
records, it follows that the absence of such official 
clinical evidence alone is not sufficient to rebut the lay 
evidence."  Sheets, supra, at 515; see also Peters v. Brown, 
6 Vet. App. 540 (1994).

The remaining questions concern whether a hearing loss 
disability currently exists and whether it can be related to 
his noise exposure in service.  The objective evidence leaves 
no doubt that the veteran suffers from a current hearing loss 
disability.  While the December 1997 opinion from his 
treating physician could not say that his hearing loss was 
due solely to service (he was exposed to noise after 
service), it was opined that the noise exposure in service 
had very likely caused hearing nerve damage which began the 
progression of a hearing loss disability.  The post-service 
noise would have merely aggravated his condition, making it 
progress faster than if he had not had any post-service noise 
exposure.

Based on the above, it is found that it is at least as likely 
as not that the noise exposure in service resulted in the 
development of a chronic hearing loss disability.  As a 
consequence, it is determined that the evidence supports the 
veteran's claim for service connection for a bilateral 
hearing loss disability.  


II.  Service connection for tinnitus

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

The veteran's service medical records did not contain any 
complaints of or treatment for tinnitus.  The September 1943 
entrance examination and the December 1945 separation 
examination were silent as to any complaints concerning this 
condition.

The veteran was examined by VA in August 1985.  He reported 
suffering from tinnitus for the past 40 years.  He claimed to 
have experienced acoustic trauma in 1944.  He also complained 
of tinnitus in an October 14, 1987 VA outpatient treatment 
record. 

In September 1988, the veteran testified at a personal 
hearing conducted at the RO.  He claimed that he had tinnitus 
at the time of discharge from service.  

The veteran testified before a member of the Board at a video 
conference hearing conducted in July 1999.  He said that 
after he recovered from the effects of the 1944 explosion, he 
had had an "awful ringing in his ears."  He indicated that 
he had good hearing aids now which had stopped the ringing in 
his ears.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza, supra.

In the instant case, the evidence of record, as noted above, 
does indicate that the veteran was exposed to loud noises in 
service (to include the explosion of TNT).  However, there is 
no indication of the presence of tinnitus in service.  
Moreover, there is no objective evidence of the existence of 
a current disability.  The records do not contain a current 
diagnosis of tinnitus.  Since there is no evidence of the 
current existence of a disability, the question of a 
relationship between such a disability and an incident of 
service has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for a bilateral hearing loss disability is 
granted.




	(CONTINUED ON NEXT PAGE)


Service connection for tinnitus is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals






